MEMORANDUM **
Roy Quisaba Debuque, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) order denying his motion to reopen deportation proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review the agency’s denial of a motion to reopen for abuse of discretion, see Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and we deny the petition for review.
In his motion to reopen, Debuque did not contest that he received the Order to Show Cause (“OSC”) and that the notice of hearing was sent by certified mail to his last known address. Accordingly, the agency did not abuse its discretion in denying his motion to reopen. See In re Grijalva, 21 I. & N. Dec. 27, 32-34 (BIA 1995) (holding notice of hearing must be sent by certified mail to last known ad*663dress); see also Chaidez v. Gonzales, 486 F.3d 1079, 1083-84 (9th Cir. 2007) (requirement that OSC be delivered to “responsible person” at alien’s address does not extend to notices of hearing).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.